Citation Nr: 0842698	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for thoracic 
strain.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 2001 to April 2005. The procedural history in this case 
is somewhat murky.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating 
for the veteran's thoracic strain from 10 percent to 20 
percent.  In the rating decision it was noted that the 
decision was pursuant to a claim for increase filed January 
18, 2006, and the explanation for the increase refers to 
findings on May 2006 VA examination; however, the increased 
rating was made retroactive to May 1, 2005 (the effective 
date of the grant of service connection for the low back 
disability per the July 2005 rating decision that granted 
such benefit).  A notice of disagreement was received July 3, 
2006, and a statement of the case was issued in November 
2006.  Correspondence from the veteran construed as the 
substantive appeal was received in May 2007 (in that 
correspondence he indicated that the disability had increased 
in severity since the 20 percent was assigned).  The 
veteran's claims file is now in the jurisdiction of the 
Denver, Colorado RO, as the veteran has relocated to that 
state.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In his April 2007 VA correspondence (wherein he asserted that 
the disability at issue had increased in severity since the 
increase to 20 percent), the  veteran requested to be re-
examined.  Notably, the increase was based on an examination 
in May 2006; and more than 19 months have passed since the 
April 2007 correspondence.  Accordingly, there is inadequate 
information in the record regarding the current status of the 
disability.  A VA examination to ascertain the current 
severity of the disability is necessary.  See 38 C.F.R. 
§ 3.326.  

It appears that the veteran has been receiving VA treatment 
for his thoracic spine disability on a fairly regular basis.  
The most recent records of such treatment in his claims file 
are dated in February 2007.  Consequently, the record 
suggests that there are pertinent treatment reports that are 
constructively of record that remain outstanding.  Such 
records must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the veteran to 
identify all providers of treatment and/or 
evaluation he has received for his service 
connected thoracic spine disability since 
February 2007 (and provide any releases 
necessary for VA to secure any non-VA 
records identified). The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified. 

2. The RO should then arrange for an 
orthopedic examination of the veteran to 
ascertain the nature and current severity 
of his service connected thoracic spine 
disability. The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination. Any indicated tests 
or studies (specifically including ranges 
of the thoracolumbar spine) should be 
completed.  The examiner should 
specifically note whether there are any 
neurological manifestations associated 
with the disability, and if so describe in 
detail the nature, severity, and frequency 
of such manifestations.  The examiner 
should also ascertain whether the 
disability has resulted in any 
incapacitating episodes (periods of 
bedrest prescribed by a physician), and if 
so the frequency and duration of such 
episodes.

3. The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

